MONACO, J.
During the pendency of the appeal of the denial of his motion for post conviction relief pursuant to rule 3.800(a), Florida Rules of Criminal Procedure, the appellant, Bobby L. Jackson, filed an appeal from a second order entered by the trial court that again denied the same motion, but using different language to do so. It *279is not clear from the record why the second order was entered. Because the initial order was already on appeal, however, the trial court was without jurisdiction to enter the second denial order. See Tompkins v. State, 894 So.2d 857, 859 (Fla.2005). Accordingly, we vacate the order of the trial court dated June 22, 2007 and dismiss the instant appeal.
ORDER VACATED. APPEAL DISMISSED.
TORPY and LAWSON, JJ., concur.